PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Minor, James, M.
Application No. 14/665,658
Filed: 23 Mar 2015
For: DIAGNOSTIC METHODS AND DEVICES FOR CONTROLLING ACUTE GLYCEMIA
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed November 28, 2021 and supplemented on November 30, 2021 to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of August 17, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on November 18, 2020.  Aa Notice of Abandonment was mailed April 22, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), and the fee of $500.00 (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $110.00 extension of time fee submitted on February 23, 2021 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

Petitioner alleges an audit was performed by the Pro Se Assistance management and identified a problem in the pair reporting system that listed conflicting information regarding granting extension of time under 37 CFR 1.136(a). Petitioner states that the application was not in fact abandoned on November 18, 2020, as alleged in the renewed petition dismissal letter, and the confusion caused the Abandonment Notice, which came late, immediately after the confused controversial extended times despite the petitioner’s response on March 11, 2021.

Petitioner’s argument has been considered, but is not persuasive. A relevant review of the Office records show a final Office was mailed on August 17, 2020, petitioner is allowed three months from the date of the Notice to respond. Petitioner submitted a timely response on November 16, 2020. However, it was not a proper response, as the amendment did not place the application in condition for allowance. However, petitioner continued to 

This application is being referred to Technology Center Art Unit 1631 for appropriate action in the normal course of business on the reply received March 11, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions